—Judgment unanimously affirmed. Memorandum: County Court properly permitted a police investigator to testify that defendant possessed a silver .380 caliber handgun four days before the attempted robbery and murder. In view of the evidence that one of the participants in the crime carried a silver .380 caliber handgun, that testimony was admissible to establish defendant’s identity (see, People v Jackson, 237 AD2d 620, lv denied 90 NY2d 894; People v Sheriff, 234 AD2d 894, lv denied 90 NY2d 910; People v Chamberlain, 96 AD2d 959, 960). The sentence is neither unduly harsh nor severe. (Appeal from *864Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present — Denman, P. J., Green, Pine, Scudder and Callahan, JJ.